department of the treasury int ernal revenue service washington d c date of f i c e of c h i e f c ou n s e l number release date cc corp tl-n-614-99 uilc internal_revenue_service national_office field_service_advice memorandum for richard h gannon special litigation assistant cc lm mct phi from jasper l cummings jr associate chief_counsel corporate cc corp subject merger and exchange transactions this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend corpa corpb corpc corpd corpe corpf corpg corph corpj corpk x date1 date2 date3 date3a date4 date5 date6 date7 date7a date8 date9 date10 date11 date12 date13 date14 date15 date16 date17 date18 date19 date20 year1 a b c d e f g h i j k l m n o p q r s t u v w x y z aa bb dollar_figuredollar_figureaa dollar_figuredollar_figurebb dollar_figuredollar_figurecc dollar_figuredollar_figuredd dollar_figuredollar_figureee dollar_figuredollar_figureff dollar_figuredollar_figuregg dollar_figuredollar_figurehh dollar_figuredollar_figureii dollar_figuredollar_figurekk dollar_figuredollar_figuremm dollar_figuredollar_figurenn dollar_figuredollar_figureoo dollar_figuredollar_figurepp dollar_figuredollar_figureqq dollar_figuredollar_figurerr dollar_figuredollar_figuress a b c d e f g h j k m n p q r s t u v w x statea stateb statec countryz issue sec_1 whether sec_384 applies to bar corpa from offsetting the gain it recognized on the transfer of the series b corpg preferred_stock the corpg stock to corpk the corpg gain against pre-merger net operating losses nols whether the transfer of cash stock and other assets to corpa in exchange for its stock qualified for nonrecognition under sec_351 whether the corpg gain may be reallocated to corpc under sec_482 conclusion sec_1 no based on the available information sec_384 does not apply yes the exchange qualifies for nonrecognition under sec_351 yes the gain on the corpg stock may be reallocated under sec_482 to corpc facts this matter involves the ultimate outbound_transfer of the appreciated corpg stock owned by corpc in order to recognize its built-in_gain under the shelter of net operating losses of corpb which were due to expire shortly after the transfer the inversion of corpb under a holding_company in year1 corpb a stateb corporation with approximately dollar_figureqq of net_operating_loss carryovers of which dollar_figurepp were due to expire on date17 formed a wholly owned subsidiary corpa a statea corporation corpa in turn formed corpj a wholly corpc a statea corporation was the principal_shareholder of corpb according to information provided by the financial products specialist assigned to the case corpc owned f of the common_stock of corpb on date1 and v on date5 on date7 corpc bought c shares of class a common_stock of corpb from x attaining x ownership of corpb in order to permit consolidation for financial reporting purposes on date10 corpc owned a of corpb common_stock owned statea subsidiary on date14 corpj merged with and into corpb the surviving corporation in the reorganization each outstanding share of common_stock other than stock of the dissenters and class a common_stock of corpb was converted into common_stock of corpa the inversion as a result of the inversion corpb became a wholly owned subsidiary of corpa and the former shareholders of corpb became shareholders of corpa the exchange_agreement on date14 two publicly-held corporations corpc and corpe commonly owned in part directly or through their wholly owned subsidiaries transferred cash or assets in exchange for stock of corpa as described below the parties corpc is a statea corporation with principal executive offices in and had outstanding e shares of common_stock dollar_figureaa par_value m votes per share and f shares of class a common preference stock dollar_figurebb par_value bb vote per share as of date6 corpc owned all the stock of corpd a statec corporation corpe a statea corporation as of date11 had issued and outstanding r shares of common_stock and s shares of serial preferred_stock corpe was the sole shareholder of corpf a statea corporation corpa is the holding_company created in the inversion described above which occurred on date14 before the exchange in the inversion corpa became the sole shareholder of corpb x was the chairman of the board_of corpe corpc corpa and corpb he is a principal_shareholder of corpc owning approximately d of corpc’s common_stock and e of its class a common preference stock together with options covering an additional g of such common_stock s - p n he also as of the record_date date12 corpb had a total shares entitled to vote bb vote per share of which h were common and the balance were class a common_stock form s-4 prospectus of corpa dated date13 s - p k see corpc’s form 13-d filed date7a indicating x beneficially owned approximately w of corpc’s outstanding_stock inclusive of optioned stock and stock held by a general_partnership beneficially owned h of the corpe common_stock and all of corpe’s serial preferred_stock as of date4 according to sec filings prior to consummation of the exchange corpc legally owned all of corpe’s serial preferred_stock and approximately j of corpb which owned t shares or k of the common_stock of corpe corpc also held a warrant to purchase u or approximately n of the common_stock of corpe for dollar_figurecc per share as of date14 id the exchange pursuant to the terms of the exchange_agreement the following exchanges occurred on date14 after the inversion corpe or corpf contributed cash in the amount of dollar_figuredd to corpa in exchange for p shares of corpa series a voting cumulative convertible preferred_stock the series a preferred_stock and an option to transfer all or substantially_all of its assets to corpa for corpa common_stock the asset put option corpc contributed assets valued for pur poses of this transaction at dollar_figureee in exchange for o shares of corpa common_stock and q shares of corpa series b voting cumulative convertible preferred_stock the assets transferred by corpc or corpd consisted of i v shares of the series b preferred_stock of corpg ii corpc’s p membership interest in corph the asset put option gives corpe the right to require corpa to acquire for shares of corpa common_stock substantially_all of corpe’s assets and assume related liabilities in exchange for up to dollar_figuremm in aggregate appraised value of such assets corpa is obligated to deliver to corpe the number of shares of corpa common_stock determined by dividing the value of corpe’s assets by dollar_figuress per share the closing price of such stock was dollar_figurerr per share at date19 if the appraised value of corpe’s assets is in excess of dollar_figuremm corpa is obligated to pay for the excess by issuing common_stock at the then fair_market_value up to a maximum of dollar_figurenn of assets corpe form 10-k filed date20 p n the corpg stock was acquired by corpc upon conversion of corpg common_stock held by it effective date3a according to form_10 - q of corpg at p w n w filed date8 the corpg stock was subject_to redemption under an option agreement with the issuer corpg for dollar_figurehh per share upon exercise corpc would have received dollar_figureoo such gross_proceeds would have been subject_to income taxes which assuming an effective combined federal and state tax_rate of u would have resulted in net cid cid and iii s shares of corpe’s preferred_stock the corpg stock was transferred by corpd to corpa according to the exchange_agreement and redeemed in date18 for dollar_figurehh per share upon consummation of the exchange corpc and corpe as joint transferors under the exchange_agreement held in the aggregate approximately q of the voting power of corpa with corpc’s holdings representing b of the voting power and c of the value of corpa according to the financial products specialist and corpe’s holdings representing approximately s of such voting power also in accordance with the exchange_agreement corpa exchanged the preferred_stock of corpe received from corpc for an equal number of shares of corpe’s series b t cumulative voting convertible preferred_stock which has a lower accrual rate and except on a change in control is not convertible into corpe common_stock during the bb year period commencing on the fifteenth day following the filing_date of corpe’s form 10-k for year1 and was described in corpe’s form 10-q filed date15 as substantially identical to the terms of the preferred_stock exchanged therefor after the exchange closed corpa owned m of the voting power possessed by the common_stock and serial preferred_stock of corpe form 10-q corpe for quarter ended date11 at note i subsequent event filed date15 corpf’s charter required that the stock of corpa owned by it which was received in the exchange could only be voted upon the direction of independent continuing directors of corpf the purpose of the restrictions was to protect corpf from domination by corpa the m corporate shareholder of its parent corpe proceeds to corpc of dollar_figureff in addition upon exercise by corpg of the option to redeem the dollar_figureii option payment corpg made to corpc in a prior year would have become taxable to corpc such tax_liability assuming the same rates would have amounted to dollar_figurekk according to form_10 - q of corpc for the quarter ended date2 filed date3 at p y corpc owned b shares of corpa including c shares it purchased from x on date7 at an agreed value of dollar_figuregg per share in exchange for d shares of common_stock of corpc form 10-k date17 n j page l see corpa’s form s-4 the prospectus dated date13 pps z the foregoing provisions are intended to ensure that corpf will not be considered to be dominated or controlled by corpa with respect to the voting of corpa stock and thus will retain the right to vote the convertible preferred_stock received by it in the stock transactions on or about date16 aa days prior to the expiration of dollar_figurepp in net_operating_loss carryovers of corpb mentioned above the corpg stock was transferred to corpk a wholly owned countryz subsidiary of corpb the taxpayer reported gain on this outbound_transfer under sec_367 and offset the gain against corpb’s nols the corpg stock was redeemed in date18 for dollar_figurehh per share law and analysis overview of the inversion and exchange corpa the newly created holding_company acquired the stock of corpb and the assets such as the corpg stock transferred to it or to its subsidiaries in the exchange in integrated transfers on even date thus corpa’s acquisition of the stock of corpb may be viewed separately either as a reverse_triangular_merger under sec_368 or as overlapping transfers of corpb shares to a controlled_corporation corpa under sec_351 as discussed under issue this stock acquisition may also be viewed as an integrated part of a double winged stock and asset acquisition under sec_351 our discussions and conclusions under issue sec_1 and below apply under either of these constructs issue sec_384 this issue concerns whether the built-in_gain on the corpg stock may be offset and sheltered by the net operating losses of corpb which would otherwise have expired or whether sec_384 bars this offset sec_384 provides if a corporation acquires directly or through or more other corporations control of another corporation or the assets of a corporation are acquired by another corporation in a reorganization described in subparagraph a c or d of sec_368 and either of such corporations is a gain_corporation income for any recognition_period_taxable_year to the extent attributable to recognized built-in gains shall not be offset by any preacquisition_loss other than a preacquisition_loss of the gain_corporation sec_384 operates to segregate and quarantine a built-in_gain of either corporation where one corporation acquires control of another corporation directly or indirectly or acquires the assets of another corporation in a reorganization described in subparagraph a c or d of sec_368 a the asset_reorganization rule does not apply to the instant case because corpc did not transfer any of its operating_assets to corpa the stock acquisition rule_of sec_384 applies to acquisitions of control of the stock of an unrelated corporation for purposes of sec_384 control means ownership of stock meeting the requirements of sec_1504 sec_384 neither sec_384 nor sec_1504 provides constructive_ownership rules for determining control under sec_1504 control is achieved when the stock owned a possesses at least percent of the total voting power and b has a value of at least percent of the total value of the stock of the corporation voting power ordinarily means the power to elect directors see revrul_69_126 1969_1_cb_218 hermes consolidated inc v united_states cl_ct but see 109_tc_133 aff’d 165_f3d_822 11th cir other terms and agreements cut into parent’s voting power and lowered it below the percent line neither corpc nor corpe directly owned stock of corpa possessing the requisite percent of vote or value thus neither corpc nor corpe acquired control of corpa within the meaning of sec_384 c as a result of the exchange furthermore corpc did not directly own stock of corpe possessing percent of the vote and value of corpe consequently sec_384 does not apply in order for sec_384 to apply the acquisition of control must occur at a time when either the acquiring or acquired_corporation is a gain_corporation the stock acquisition rule applies to direct acquisitions of control as well as to acquisitions of control through one or more other corporations even though control may be acquired indirectly through one or more other corporations sec_384 does not expressly provide rules for constructive_ownership through one or more other corporations in the absence of such rules the most likely situation where a corporation could acquire control through one or more other corporations for purposes of sec_384 would be where the corporation owned stock in the other corporations satisfying the percent vote and value tests of sec_1504 a in this case corpc cannot be found to have acquired control of corpa under sec_384 unless its stock ownership of corpa is either aggregated with that of corpe’s an unaffiliated corporation thereby exceeding the percent vote and value tests of sec_1504 or increasing the vote and value of the corpa stock held by corpc under another theory we do not believe such aggregation or increase is warranted under the facts and circumstances that are presented case development hazards and other considerations we have assumed that the conclusions of the financial products specialist as to vote and value of the stock ownership of corpa by corpc which were each found to fall below percent as set forth above are correct if further factual development indicates that corpc’s ownership of corpa stock meets the percent tests of sec_1504 then obviously sec_384 could apply similarly if corpc owned stock in corpe satisfying the percent tests of sec_1504 we believe that corpe’s stock ownership in corpa could be aggregated with corpc’s stock to satisfy the percent tests we note that sec_384 does not apply to this case because these corporations were not members of a controlled_group as defined therein for five years preceding the inversion see note supra stating the historical stock ownership of corpb by corpc was below percent during the five years before the inversion although you did not request an analysis of sec_269 to this case we further note that sec_269 a does not apply due to corpc’s attainment of x stock ownership of corpb on date7 in order to consolidate for financial_accounting purposes for that reason we do not believe a court would treat the acquisition on date7 as being integrated with the merger and exchange on date14 for purposes of acquiring control under sec_269 based on the available information however we note that sec_269 a may apply to deny corpa the benefit of the offsetting the gain on the corpg stock against its expiring nols sec_269 a applies if a corporation acquires directly or indirectly property of another corporation the basis of which in the hands of the acquirer is determined by reference to the basis in the hands of the transferor and the transferor_corporation was not controlled directly or indirectly immediately before such acquisition by the acquiring_corporation or its shareholders and if the principal purpose of such acquisition was to evade or avoid federal_income_tax by securing the benefit of a deduction credit or other allowance which it would not otherwise enjoy control is determined by legal or beneficial stock ownership of at least percent vote or value without attribution neither sec_318 nor constructive stock ownership rules apply see revrul_70_638 1970_2_cb_71 this common_control exception is unique to asset acquisitions and has no counterpart within the corporate stock acquisition rules under sec_269 brick milling co v commissioner tcmemo_1963_305 22_tcm_1603 compare 358_f2d_333 5th cir in the instant case corpa acquired the corpg stock from corpc in a sec_351 transaction and therefore corpa’s basis in the corpg stock was determined by reference to corpc’s basis accordingly sec_269 may apply unless corpa as the acquirer or its shareholders controlled directly or indirectly corpc the transferor immediately before the transfer of the corpg stock in addition of course the application of sec_269 would require a showing that the principal purpose of corpa’s acquisition of the corpg stock was the evasion or avoidance of tax by securing the benefit of offsetting the gain on the corpg stock against corpb’s expiring nols issue sec_351 in general gain_or_loss is not recognized if property is transferred to a corporation solely in exchange for its common_stock and or preferred stock10 and if the transferor or transferors control the corporation immediately_after_the_exchange sec_351 corpb corpa corpc corpd corpe and corpf the parties entered into the written exchange_agreement dated as of date9 to transfer property to corpa in exchange for its stock in transactions intended to qualify for in example of sec_1_269-6 the parent_corporation transfers profitable assets to a newly-acquired loss subsidiary the common_control exception is deemed not to apply since the parent transferor is not controlled by the subsidiary- transferee or its stockholders nonqualified_preferred_stock under sec_351 did not apply to the exchange because that provision was not adopted until see taxpayer_relief_act_of_1997 pub_l_no sec_1014 111_stat_788 effective for transactions after date nonrecognition under sec_351 if the transaction failed to qualify under sec_351 however corpc‘s transfer of the corpg stock would be taxable resulting in recognition of gains by corpc the regulations indicate that multiple transferors are considered as a group if their rights have been defined by agreement and if the agreement is executed with expedition consistent with orderly procedure sec_1_351-1 in this case the exchanges were consummated on date14 pursuant to the exchange_agreement therefore the transferors can be regarded as a single control group if the transferors corpc and corpe as a group were in control of corpa immediately after the transfers each member of the group who receives only stock of the transferee corporation qualifies for nonrecognition treatment even though no transferor alone has the requisite control control as used in sec_351 is defined in sec_368 under that section the term means t he ownership of stock possessing at least percent of the total combined voting power of all classes of stock entitled to vote and at least percent of the total number of shares of all other classes of ie nonvoting_stock of the corporationdollar_figure the determination of control is made based on the number not the value of the transferee corporation’s shares the exchange upon consummation of the exchange corpc and corpe as joint transferors under the exchange_agreement in the aggregate owned stock of corpa possessing approximately q of the voting power of corpa with corpc’s holdings representing r of the voting power of corpa and corpe’s holdings representing approximately s of such voting power no nonvoting_stock of corpa was then issued and sec_368 does not use any rules of attribution in its definition of control therefore in order to be included in the transferor group with respect to which control is determined actual not constructive stock ownership is required see eg rev_rul 1956_2_cb_212 where the control test was failed by a parent that acquired all of one class of target’s stock in an attempted b reorganization when its wholly owned subsidiary owned all of the target’s other class of stock although the service recognized that all of the stock of the target was owned directly or indirectly by the parent_corporation it determined that the parent failed to obtain control outstanding based upon the foregoing corpc and corpe together possessed control of corpa immediately after closing of the exchange_agreement on date14 the charter restrictions imposed on corpf in respect of its ability to vote the stock of corpa received in the exchange except upon the direction of independent continuing directors of corpf raises the issue of whether such stock was excluded from the calculation of control under sec_368 the corpa stock owned by corpf which could only be voted by its independent directors was stock entitled to vote under sec_368 for the reasons stated below corpf the corporate shareholder-transferor remained fully able to vote the corpa stock the restrictions merely limit the pool from which the directors of corpf may be selected in order to vote the corpa stock they do not affect the voting entitlement or the ability to exercise it or the other rights intrinsic to the stock they are temporary but were in effect at the exchange often minority shareholders may pref er that a majority shareholder select its directors from a pool of independent candidates rather than from more closely related_persons in general the courts have been willing to countenance such limitations as not preventing voting powerdollar_figure in our view limiting the pool from which a shareholder could select directors would not be a meaningful limitation on a shareholder’s voting power so long as the pool of individuals eligible to become a director does not become so small as to materially impede the voting_right of the shareholder the reason that a mere limitation on the pool of eligible individuals should not be viewed as overriding a in hermes consolidated inc v united_states ct_cl a controlling shareholder acquiesced to the request of a minority shareholder to elect an independent director as one of the controlling shareholder’s two directors the minority shareholder thus elected one director of its choosing while the majority shareholder selected one director of its choosing and one independent director the court of claims ruled that the minority shareholder was not deemed to have percent or more of the corporation’s voting power even though the majority shareholder agreed to select one independent director ct_cl pincite the court does not state whether the majority shareholder who agreed to elect an independent director was still treated as having more than percent voting power however that outcome seems inevitable by implication given that hermes had only two shareholders any finding by the court that the minority shareholder had less than percent of the corporation’s voting power would necessarily mean that the majority shareholder had more than percent cid cid cid shareholder’s right to elect directors is that if an elected director in fact does not act in accord with the wishes of the electing shareholder the shareholder would then be free not to re-elect that director based upon the foregoing reasoning we do not believe the restrictions in question affect corpf’s stock in corpa for purposes of determining control under sec_351 and sec_368 therefore because corpc and corpe together were in control of corpa immediately_after_the_exchange their transfers to corpa in exchange for corpa stock qualified for nonrecognition under sec_351 integrated transaction as previously noted both the inversion and exchange occurred on the same date and arguably may be treated as an integrated transaction accordingly while the inversion took the form of a merger of corpj into corpb in a transaction qualifying under sec_368 and a e it was substantively the same as if the shareholders of corpb transferred their corpb stock to corpa in exchange for corpa stock if integrated with the contemporaneous transfers to corpa from corpc and corpe described in the exchange transaction the inversion became part of a larger exchange transaction in which the corpb shareholders along with corpc and corpe transferred property to corpa in exchange for corpa stock immediately after the integrated inversion-exchange transaction the former shareholders of corpb corpc and corpe in the aggregate owned all of the outstanding_stock of corpa accordingly they were in control of corpa within the meaning of sec_368 and the integrated transaction would qualify for nonrecognition under sec_351 issue sec_482 sec_482 provides in relevant part in any case of two or more organizations trades_or_businesses owned or controlled directly or indirectly by the same interests the secretary may distribute apportion or allocate gross_income between or among such organizations trades_or_businesses if he determines that such distribution apportionment or allocation is necessary in order to prevent evasion of taxes or clearly to reflect the income of any of such organizations trades_or_businesses sec_1_482-1 of the income_tax regulations provides in pertinent part if necessary to prevent the avoidance of taxes or to clearly reflect income the service may make an allocation under sec_482 with respect to transactions that otherwise qualify for nonrecognition_of_gain_or_loss under applicable provisions of the internal_revenue_code such as sec_351 these regulations allow the service to make sec_482 allocations with respect to transactions that otherwise qualify for nonrecognition_of_gain_or_loss whenever necessary to prevent the avoidance of taxes or to clearly reflect income and they illustrate this principle with an example based on 137_f2d_600 3d cir sec_1_482-1 in a few cases involving sec_351 transfers of land with growing crops expenses_incurred by the transferor before the transfer have been reallocated under sec_482 to the transferee in order to match the deductions for the expenses with the transferee’s income on selling the harvested crops 305_f2d_681 9th cir 198_f2d_214 2d cir the courts have recognized that in appropriate circumstances income and deductions may be reallocated under sec_482 even if the inter-company transaction was covered by a nonrecognition rule we concur with the proposed sec_482 adjustment that would allocate to corpc the gain recognized on the outbound_transfer of the corpg stock to corpk in doing so we rely on sec_1 f iii and 80_tc_34 aff’d in pertinent part 756_f2d_1430 9th cir cert_denied 474_us_1053 holding that sec_482 reallocation of income was appropriate where sole purpose of sec_351 transactions was tax_avoidance accord 137_f2d_600 3d cir upholding a sec_482 reallocation of a loss from a sale of stock previously transferred in a nonrecognition_transaction back to the transferor to clearly reflect income and progeny see also eli lilly co v 13see eg 811_f2d_543 10th cir sec_482 reallocation permitted in connection with non recognition distribution of partnership property to partners under sec_731 714_f2d_977 9th cir reallocating gain following sec_351 transaction because sec_351 does not shield a transferor of appreciated_property from gain recognition if the taxpayer cashes in on that gain indirectly 305_f2d_681 9th cir reallocating expenses to clearly reflect income where expenses and income arising from planted crops were mismatched 198_f2d_214 2nd cir rev’g 16_tc_882 cert_denied 344_us_874 facts and outcome similar to rooney bittker eustice federal income_taxation of corporations and shareholders 7th ed explaining that sec_482 re-allocations do not violate the non recognition principles of sec_351 because the reallocated gain_or_loss is triggered not commissioner 84_tc_996 aff’d in part and rev’d in part 856_f2d_855 7th cir in eli lilly the tax_court suggested that sec_482 re- allocations that overcome nonrecognition treatment may be appropriate in two situations - when a transaction is arranged without a valid business_purpose and solely in order to avoid taxes and where the incomes of related parties are not clearly reflected even in the absence of tax_avoidance motives see generally sec_1_482-1 and its predecessor sec_1_482-1a discussed below in foster a family_partnership of a father and three sons acquired a large tract of land and developed nine neighborhoods in date after the first neighborhood was developed but before any sales to builders the partnership transferred an undivided one-quarter interest in acreage in the first neighborhood to each of four newly formed corporations owned by one of the fosters these transfers were designed to qualify under sec_351 in after another neighborhood was developed to a lesser extent than the first the property was transferred to a separate family_corporation that had large nol carryforwards this transfer was a contribution_to_capital designed to qualify under sec_118 in each of these transfers the service invoked sec_482 to tax the income on ultimate sale to the transferor to the extent that it had economically accrued on the date of the exchanges the tax_court sustained the application of sec_482 as interpreted in the regulations to nonrecognition transactions based on a solid line of cases citing and reviewing prominently national securities rooney and central cuba with a but see reference to 643_f2d_747 cl_ct on remand cl_ct aff’d without opinion 732_f2d_168 fed cir t c pincite further the court upheld the validity of former sec_1 by the non recognition exchange but rather by a lack of business_purpose manifesting a purpose to evade taxes or because the transaction does not clearly reflect income or both while in eli lilly only transfer_pricing adjustments were ultimately upheld by the seventh circuit and adjustments that would have effectively involved sec_482 overriding sec_351 treatment were rejected the case is materially distinguishable from this case and the national securities rooney and central cuba progeny because the transferee of the income-producing assets in eli lilly did not dispose_of those assets subsequently triggering recognition as occurred here and the other cases d and expressly held that the statutory and regulatory provisions may be applied to a taxable disposition of property previously acquired in a nonrecognition_transaction id pincite finally the court concluded that the transfers of the properties from the partnership to the corporations were for tax_avoidance purposes and sustained the reallocation to the partnership of the income from the sale of the lots id pincite on appeal the ninth circuit affirmed the tax court’s holdings on the application of sec_482 f 2d pincite6 the determination of the existence of the requisite tax_avoidance motive where a purported business_purpose may also be present is ultimately a factual inquiry see eg ruddick in the instant case we concur that substantial tax_avoidance motives prompted the initial and outbound_transfers of the highly appreciated corpg stock especially since the transactions occurred at the end of year1 just in time to offset the appreciated value in the corpg stock against corpb’s soon-to- expire nol carryovers it is abundantly clear that the initial transfer to corpa by corpc through corpd its wholly owned subsidiary set the stage for a disposition of the transferred corpg stock on favorable tax terms not available to corpc or corpd the expiry date for corpb’s nols and the announced intention to redeem the corpg stock highlight the tax_avoidance motives for the initial and outbound_transfers moreover the outbound_transfer accelerated the gain so that it could be offset against the expiring nols even though it may also have provided some additional capital through the foreign transferee’s borrowing against the corpg stock it should be emphasized that neither sec_482 nor reg sec_1_482-1 limit the ability to override nonrecognition treatment under sec_482 to situations in which no business_purpose exists notably the national securities court expressly relied on a clear_reflection_of_income analysis and did not reach the tax_avoidance issue conversely the tax_court in foster followed a tax_avoidance analysis and did not address the clear_reflection_of_income question it is further noted that corpc and corpa or corpb triggered recognition with respect to the corpg stock not by a sale of the property as often occurs in the national securities line of cases but through an outbound_transfer that triggered gain recognition under sec_367dollar_figure that is by structuring the outbound_transfer of former sec_1_482-1 now designated sec_1_482-1a is the predecessor of current sec_1_482-1 the transfer s of the corpg stock by corpa through corpb or by corpb to corpk otherwise would have qualified as constructive exchanges under sec_351 because each transferee was wholly owned by the transferor of the corpg stock see rev_rul the corpg stock as they did corpc corpd corpa and corpb made certain that the transfer would trigger gain recognition as if the stock had been sold thus the sec_367 outbound_transfer in the instant case had the same effect as the taxable dispositions in the cited authorities and should be similarly treated for purposes of the sec_482 analysis in this case in conclusion we believe the available facts show that the outbound_transfer triggered the gain primarily to absorb the otherwise expiring net_operating_loss carryovers of corpb accordingly the reallocation of gain to corpc the parent of corpd the transferor of the corpg stock to corpa or corpb should be sustained case development hazards and other considerations 1964_1_cb_138 85_tc_824 reviewed rev’d 872_f2d_519 2d cir distinguishing 50_tc_145 aff d on other grounds 429_f2d_1209 2d cir cert_denied 400_us_1008 because corpa or corpb owned percent of the value and a voting interest of corpg the target_corporation when corpa or corpb contributed the corpg stock to corpk corpa was a percent target shareholder and corpa owned percent of corpk immediately after corpa transferred the corpg stock to corpk the corpg stock transfer did not satisfy the requirements for nonrecognition under temp sec_1_367_a_-3t c and thus was subject_to sec_367 accordingly corpa was required to recognize gain pursuant to sec_367 on its transfer of the corpg stock to corpk please call if you have any further questions jasper l cummings associate chief_counsel corporate gerald b fleming senior technician reviewer branch cc
